Citation Nr: 0826469	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO. 99-21 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for status post right 
pyelolithotomy with renal lithiasis and pyelonephritis and 
left pyelolithiasis (right and left kidney), evaluated as 
30 percent disabling prior to July 13, 2007. 

2. Entitlement to an increased rating for status post right 
pyelolithotomy with renal lithiasis and pyelonephritis and 
left pyelolithiasis (right and left kidney), evaluated as 
60 percent disabling since July 13, 2007. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an increased 
rating for service-connected right and left kidney disorder, 
evaluated as 30 percent disabling. 

The Board remanded the instant claim in January 2006 for 
further development. By rating decision of November 2007, the 
veteran's status post right pyelolithotomy with renal 
lithiasis and pyelonephritis and left pyelolithiasis was 
increased from 30 percent to 60 percent, effective 
July 13, 2007. 

The veteran sent a letter received by VA in June 2008, 
indicating that he had a cerebrovascular accident (CVA) that 
he claimed was due to his service-connected kidney 
conditions. This raises the issue of service connection for 
CVA, secondary to his service-connected kidney disease. This 
issue is not inextricably intertwined with the issues on 
appeal. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 
Therefore, this claim is referred for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his status post right pyelolithotomy 
with renal lithiasis and pyelonephritis and left 
pyelolithiasis (right and left kidney), is more severe than 
the 30 percent evaluation prior to July 13, 2007 and more 
severe than the 60 percent evaluation since July 13, 2007 
reflects. 

In June 2008, VA received a statement from the veteran 
indicating that he was hospitalized since February 7, 2008, 
by the VA Medical Center, San Juan, Puerto Rico, after he 
sustained a CVA. He stated that his CVA was caused by his 
service-connected kidney disability and that the records of 
his hospitalization and treatment should be obtained in 
connection with his claim. 

Under the law, VA is required to advise claimants for 
benefits of any missing information that would render an 
application for benefits complete. 38 U.S.C.A §§ 5102(b); 
5103(a). VA also has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application."). 

Since the veteran has requested that the records generated at 
the VA Medical Center San Juan since February 2008 should be 
obtained and associated with the record in connection with 
these claims, and these records could be connected with the 
claims on appeal, VA should obtain those records and consider 
them in connection with the claims. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA medical 
treatment for the disorder at issue that 
is not evidenced by the current record, 
specifically since February 2008, at the 
VA Medical Center, San Juan, Puerto Rico. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

As the requested records are 
held by VA, efforts to obtain 
such records must continue 
until it is determined that 
they do not exist or that 
further attempts to obtain them 
would be futile. The non-
existence or unavailability of 
such records must be verified 
by VA Medical Center, San Juan 
Puerto Rico. 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. In the 
event the veteran prevails as to his 
claims of an increased rating for his 
status post right pyelolithotomy with 
renal lithiasis and pyelonephritis and 
left pyelolithiasis (right and left 
kidney), 30 percent disabling prior to 
July 13, 2007 and/or 60 percent disabling 
since July 13, 2007, the RO should 
consider the ruling in Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Holding that once a veteran 
submits evidence of a medical disability 
and submits a claim for an increased 
disability rating with evidence of 
unemployability, VA must consider a claim 
for a total rating based on individual 
unemployability). Thereafter, the case 
should be returned to the Board, if in 
order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





